REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 2/28/22 has been entered in full. Claims 1, 3, 5-8, 11-15, 19, 239 and 240 are canceled. Claims 241 and 242 are amended.
The supplemental amendment of 3/10/22 has also been entered in full. Claims 241 and 242 are amended.
Claims 241 and 242 are pending.
      
Withdrawn Objections and/or Rejections
All objections to, and/or rejections of, cancelled claims 1, 3, 5-8, 11-15, 19, 239 and 240 are moot.
The objections to claims 241 and 242 at pages 3 and 8 of the 2/28/22 Office Action are withdrawn in view of the amendments to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objections to claims 241 and 242 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 241 and 242 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646